1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE
     LARRY HEGGEM,                                    Case No. C11-1333 RSM
8
                                                      ORDER GRANTING MOTION TO
9                      Plaintiff,                     WITHDRAW COMPLAINT AND FOR
                                                      VOLUNTARY DISMISSAL
10
            vs.
11
     SNOHOMISH COUNTY CORRECTIONS,
12   et al.,
13
                       Defendants.
14

15
            This matter comes before the Court on Plaintiff Larry Heggem’s Motion to Withdraw
16
     Complaint, interpreted by the Court as a Motion for Voluntary Dismissal under Rule 41(a).
17
     Dkt. #548. Plaintiff states “[d]ue to recent serious medical issues, I plaintiff Larry Heggem
18
     hereby withdraw my complaint against Snohomish County Corrections – defendants Michael
19

20   Miller, Stuart Nicholas and Matthew Eischelberger.” Id. The Motion is signed by Plaintiff.

21          Defendants do not oppose this Motion and ask that the Court dismiss the case in its

22   entirety. Dkt. #550.
23          The Court finds good cause to dismiss all claims in this case under Rule 41(a). Having
24   reviewed the relevant briefing, attached declarations, and the remainder of the record, the Court
25
     hereby finds and ORDERS:
26
            1)      Plaintiff’s Motion to Withdraw Complaint (Dkt. #548) is GRANTED.
27
       ORDER GRANTING MOTION TO WITHDRAW COMPLAINT AND FOR
       VOLUNTARY DISMISSAL
1    2)    All remaining claims in this case are dismissed.
2    3)    This case is CLOSED.
3
     4)     The Clerk is directed to mail a copy of this Order to Plaintiff at 77 S. Washington
4
           Street, Seattle, WA 98104 via Certified Mail.
5

6
     DATED this 22nd day of March 2019.
7

8

9
                                          A
                                          RICARDO S. MARTINEZ
                                          CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
